MEMORANDUM **
Arturo Garcia-Gutierrez appeals his conviction of aiding in the manufacture of methamphetamine, in violation of 21 U.S.C. § 846. He contends that the district court erred in refusing to find him eligible for a reduction of his sentence under the “safety valve” provision, U.S. Sentencing Guidelines §§ 4A1.3 and 5C1.2. Because of the valid appeal waiver, we dismiss. United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *119courts of this circuit except as provided by Ninth Circuit Rule 36-3.